Sedgwick, Oh. J.
It isgeneral practice for a referee to make an additional allowance, by a provision in the conclusion of law in an equity case. The action involved the plaintiff’s right to shares, and to a certificate as evidence of his ownership of them. Their value was shown by the testimony in the case when it appeared that the defendant agreed to transfer the shares in consideration of receiving property from plaintiff agreed by the parties to be of the nominal value of the shares to be transferred.
It was within the discretion of the court to refuse to stay the proceedings without security from defendants.
The judgment and order should be affirmed, with costs.
Freedman, J., concurs.